DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 and 11/22/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer et al. [US 2014/0101158].
Claim 1, Kraemer et al. discloses a data storage method, comprising: obtaining first information of to-be-stored data, wherein the first information comprises at least one piece of information, and wherein the information comprises one or more of a type of the to-be-stored data, a name of the to-be-stored data, and a user identifier corresponding to the to- be-stored data [par. 0029, scan/read/analyze to obtain metadata]; determining an expected storage location of the to-be-stored data based on the first information, wherein the determining comprises determining that the expected storage location is a first storage space when the first information meets a condition and determining that the expected storage location is a second storage space when the first information does not meet the condition, read/write performance of the first storage space being higher than read/write performance of the second storage space [par. 0029; identify relationships and group related files in one container; par. 0029-0034 wherein containers may be in different tears and therefore be of different performance]; and storing at least one data packet in a plurality of data packets of the to-be-stored data in the expected storage location [par. 00031, data is stored in native storage/containers].
Claim 2, Kraemer et al. discloses the method according to claim 1, wherein the condition comprises at least one of the following conditions: the type of the to-be-stored data is the same as a preset type; the name of the to-be-stored data is the same as a preset name; and the user identifier corresponding to the to-be-stored data is the same as a preset user identifier [par. 0029-0032].
Claim 3, Kraemer et al. discloses the method according to claim 1, the storing at least one data packet in a plurality of data packets of the to-be-stored data in the expected storage location comprises storing each data packet in the plurality of data packets in the expected storage location [grouping of related files and storing in a container, par. 0031-0032].
Claim 4, Kraemer et al. discloses the method according to claim 1, the method further comprises: storing a first packet in the plurality of data packets of the to-be-stored data in a first location, wherein the first location is different from the expected storage location; and storing a second data packet in the plurality of data packets in the expected storage location [storing data in different containers, par. 034].
Claim 5, Kraemer et al. discloses the method according to claim 4, wherein the method further comprises migrating the first data packet from the first location to the expected storage location [migration of data among tiers and containers, par. 0034].
Claims 6-15 are rejected using the same rationale as Claims 1-5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/Primary Examiner, Art Unit 2133